DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 07/14/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Applicant’s priority claim to provisional application 62/954,869 filed 12/30/2019 is herein acknowledged.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 07/14/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 07/14/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16, line 4 recites “providing the different data to the host…” The term “the different data” lacks antecedent basis. Claims 8, 14 and 15 from which claim 16 depend do not establish proper antecedent basis for the term.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukishiro (US 2010/0211746) in view of Funaki (US 2017/0194039).

Regarding claim 1, Tsukishiro discloses, in the italicized portions, a system comprising: a memory device; a processing device coupled to the memory device and configured to control cache memory for the memory device; and an interface coupled to the processing device ([0034] As illustrated in FIG. 1, a computer system includes a CPU 11, which is a processor, a cache device 12, a memory controller 13, and a main memory 14, which is a main storage unit. The CPU 11 and the cache device 12 are interconnected through a bus B1, the cache device 12 and the memory controller 13 are interconnected through a bus B2, and the memory controller 13 and the main memory 14 are interconnected through a bus B3. The bus B1 includes a control bus including one or more lines carrying control signals requested from sending and receiving data between the CPU 11 and the cache device 12, an address bus including lines carrying multi-bit address signals, and a data bus including lines carrying multi-bit data.) and configured to: receive a write command addressed to a first address and a read command addressed to a second address ([0036] The CPU 11 outputs an access request from reading a control program or data from the main memory 14 (read request) and an access request from writing altered or generated data into the main memory 14 (write request).); receive data corresponding to the write command ([0099] With the write access, the data output from the CPU 11 is written into one of the write buffers 22a and 22b. For example, if the data is written into the write buffer 22a, the data in the write buffer 22a is inconsistent with the data in the read buffer 23, that is, the data coherency may not be ensured.); determine whether the first address matches the second address ([0099] When subsequently a read access to the similar address is made, the data in the write buffer 22a needs to be stored in the cache memory 21 and then be transferred from the cache memory 21 to the read buffer 23 as illustrated in FIG. 9B. On the other hand, the control circuit 26 of the cache device 12 according to the present embodiment stores data output from the CPU 11 in response to a write access (W) into the write buffer 22a (WB0) and at the similar time stores the data into the read buffer 23 (RB) as illustrated in FIG. 9A.); and responsive to determining that the first address matches the second address: drop the read command and the second address; and provide the data to a host ([0099] By this operation, the coherency between the data in the write buffer 22a and the data in the read buffer 23 can be ensured and therefore the data at the similar address can be output from the read buffer 23 to the CPU 11 at the next read access (R).). Herein it is disclosed by Tsukishiro interfacing with memory of a computing system using cache memory to service read and write requests to main memory. In particular, it is noted that when a read request to a similar address that has been previously written to, it is possible to copy data stored in the write buffer of the cache to the read buffer of the cache to then return the data to the processing unit. Tsukishiro does not explicitly disclose that in the process of servicing the read request to the same address that the read command is dropped and the data is provided to a host; however, regarding this limitation, Funaki discloses in Paragraphs [0041] and [0151-0152] “[0041] The interface circuit 72 is a circuit for receiving/transmitting data DQ from/to a circuit (for example, a host chip) provided outside the chip 7. [0151] As described above, the write data stored in the register RGD1 arranged over the base chip 2 is newer data than the write data stored in the register RGD2 arranged over the memory chip 3. Thus, when there is coincidence between the externally supplied read address and the write address stored in the register RGA1, the write data stored in the register RGD1 may be used as read data without using the write data stored in the register RGD2 and the data read from the memory cell array, arranged over the memory chip 3. [0152] In this case, the gating circuit 26 stops accessing the memory chip 3, when the externally supplied read address coincides with the write address stored in the register RGA1. Specifically, the circuit stops supplying the address signal ADD to the memory chip 3 and supplying the command signal CMD.”
Regarding claim 2, Funaki further discloses the system of claim 1, wherein the interface is further configured to, responsive to determining that the first address does not match the second address, provide the read command and the second address to the processing device ([0113] The selector SL16 selects and outputs either of the data DQ read from a memory cell array 351 and supplied through the interface circuit 22 and the data DQ for writing selected by the selector SL14 (that is, the data DQ for writing for the same memory bank stored in the register RGD1), based on the compared result of the comparator CP11. [0114] For example, when the comparator CP11 outputs the value "0" as a compared result, the selector SL16 selects and outputs the data DQ read from the memory cell array 351 and supplied through the interface 22. When the comparator CP11 outputs the value "1" as a compared result, it selects and outputs the data DQ stored in the register RGD1 and before written into the memory cell array 351.). Herein it is disclosed when the data cannot be retrieved from the cache, the read request is forwarded to access main memory.
Regarding claim 3, Funaki further discloses the system of claim 1, wherein the interface is further to, responsive to determining that the first address matches the second address, provide the data to the host without providing the read command and the second address to the processing device ([0113-0114] and [0135] After the write command is input, before the write data is written in the memory cell array 351, the read command for the memory cells with the same address may be input. In this case, the data DQ stored in the register RGD1 or RGD2, before written in the memory cell array 351, is output as read data.). Herein it is disclosed that data may be provided without access main memory when the address is determined to match.
Regarding claim 4, Funaki further discloses the system of claim 3, wherein the interface is further configured to: store the received read command to a command buffer ([0044] The buffer 714 drives the command signal CMD supplied from the outside of the chip 7. The circuit 717 latches the command signal CMD driven by the input buffer 714.); and responsive to determining that the first address matches the second address, drop the read command and the second address from the command buffer prior to providing commands in the command buffer to the processing device ([0150] Unlike the stack memory 1, the stack memory 1a includes gating circuits (GT) 26 corresponding to each memory chip, between the late write control circuit LW1 over the base chip 2 and the via 41 for transmitting the address signal or the like. [0151] Thus, when there is coincidence between the externally supplied read address and the write address stored in the register RGA1, the write data stored in the register RGD1 may be used as read data without using the write data stored in the register RGD2 and the data read from the memory cell array, arranged over the memory chip 3. [0152] In this case, the gating circuit 26 stops accessing the memory chip 3, when the externally supplied read address coincides with the write address stored in the register RGA1. Specifically, the circuit stops supplying the address signal ADD to the memory chip 3 and supplying the command signal CMD. [0154] When there is coincidence therebetween, after the read command is input (time t14), after the elapse of the read latency tRL (nine cycles), the write data stored in the register RGD1 for the Bank0 arranged over the base chip 2 is read as read data (time t23). At this time, the gating circuit 26 stops supplying the read command and the read address RA0 for the memory chip 3.). Herein it is disclosed when the addresses match, the read request is stopped from being supplied to main memory. In doing this, it is disclosed that when the determination is made that the addresses are deemed to coincide, otherwise known as match, then the command is stopped from being propagated for execution. This is further presented in Figure 6 of moment t15 in the timing diagram wherein after the compare is performed and the match is determined, no output is read from main memory in response to the read command.
Regarding claim 5, Tsukishiro further discloses the system of claim 4, wherein the interface is further configured to provide the data from a write buffer to a read buffer to provide the data to the host ([0099] When subsequently a read access to the similar address is made, the data in the write buffer 22a needs to be stored in the cache memory 21 and then be transferred from the cache memory 21 to the read buffer 23 as illustrated in FIG. 9B. On the other hand, the control circuit 26 of the cache device 12 according to the present embodiment stores data output from the CPU 11 in response to a write access (W) into the write buffer 22a (WB0) and at the similar time stores the data into the read buffer 23 (RB) as illustrated in FIG. 9A.). Herein it is disclosed that data in the write buffer may be stored to the read buffer as well.
Regarding claim 6, Tsukishiro further discloses the system of claim 5, wherein the interface is further configured to provide the data from the read buffer to input/output lines to provide the data to the host ([0099] By this operation, the coherency between the data in the write buffer 22a and the data in the read buffer 23 can be ensured and therefore the data at the similar address can be output from the read buffer 23 to the CPU 11 at the next read access (R).). Herein it is disclosed that the read data may be output from the read buffer to service the read request.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukishiro in view of Funaki and further in view of Nale et al. (US 2014/0040550).

Regarding claim 7, Tsukishiro and Funaki do not explicitly disclose the system of claim 4, wherein the interface is further configured to provide the data from the write buffer to input/output lines to provide the data to the host. Regarding this limitation, Nale discloses in Paragraph [0224] “The request is placed 1202 in a read buffer 1138. Write requests held in a write buffer 1137 are analyzed to see if any have a matching target address 1203. If any do, the data for the read request response is taken from the most recently created write request 1204.” Herein it is disclosed by Nale that a read request to a matching address that is identified in a write buffer may be serviced from the data in the write buffer. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to service the read request from the write buffer for faster request response as focused on by Tsukishiro. Tsukishiro, Funaki and Nale are analogous art because they are from the same field of endeavor of managing memory access.

Claims 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukishiro in view of Funaki and further in view of Han et al. (US 2016/0110250).

Regarding claim 8, Tsukishiro discloses, in the italicized portions, a method comprising: receiving, at an interface of a memory sub-system, a write command addressed to a first address and a read command addressed to a second address; determining whether the first address matches the second address ([0034] and [0099]); determining whether data corresponding to the write command is corrupt; responsive to determining that the first address matches the second address and that the data is not corrupt: dropping the read command and the second address; and providing the data to a host ([0099]); and responsive to determining that the first address does not match the second address or that the data is corrupt, providing the read command and the second address to a processing device. Regarding dropping the read command and in the case of not matching the address and providing the command to the processing device, Funaki discloses in Paragraphs [0041] and [0113-0114] and [0151-0152] that read access to main memory may be stopped from occurring and otherwise performed when data is not found by a coinciding address performed by a write operation. Tsukishiro and Funaki do not explicitly disclose determining whether write data is corrupt; however, regarding this limitation, Han discloses in Paragraphs [0080] and [0056] “[0080] When it is determined as that there is no error by reading data from the L2 write buffer 3217 and checking a parity bit, the data read from the L2 write buffer 3217 may be transmitted to the processor 3300. On the other hand, when it is determined as that there is an error by checking a parity bit of the data store in the L2 write buffer 3217, an error signal may be transmitted to the fault tolerance unit 3230. [0056] Furthermore, the fault tolerance unit 1230 may generate a read request signal to recover an error. Particularly, the fault tolerance unit 1230 may generate a cache read request signal for requesting read to the L2 cache to recover an error occurred in the L1 cache and/or a memory read request signal for requesting read to the main memory to recover an error occurred in the L2 cache.” Herein it is disclosed by Han that data to service a read request may be accessed from a write buffer when no error is detected. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use data from the write buffer only if no errors are detected in order to improve system efficiency and 
Regarding claim 11, Funaki and Han further disclose the method of claim 8, further comprising responsive to determining that the first address does not match the second address (Funaki [0113] The selector SL16 selects and outputs either of the data DQ read from a memory cell array 351 and supplied through the interface circuit 22 and the data DQ for writing selected by the selector SL14 (that is, the data DQ for writing for the same memory bank stored in the register RGD1), based on the compared result of the comparator CP11. [0114] For example, when the comparator CP11 outputs the value "0" as a compared result, the selector SL16 selects and outputs the data DQ read from the memory cell array 351 and supplied through the interface 22.) and that the data is not corrupt, providing the write command and the first address to the processing device (Han [0072] In an embodiment, the processor write buffer 3215 is a buffer for storing write data received from the processor 3300 and the corresponding address. The processor 3300 may check a write data error stored in the processor write buffer 3215. When there is no error, the processor 3300 may provide a write data fault-free signal to the processor error checking unit 3216. [0073] In an embodiment, when the write data fault-free signal is received from the processor 3300, the processor error checking unit 3216 may control to write the address and the data stored in the processor write buffer 3215 in the tag memory 3211 and the data memory 3212, respectively, and set each dirty bit of the tag memory 3211 and the data memory 3212 to be `1`.). Herein it is disclosed by Funaki to forward the read command to main memory when the address are determined to not coincide. Additionally, as disclosed by Han, when no errors are detected in the write data, the operation may be forwarded for processing.
Regarding claim 12, Han further disclose the method of claim 8, further comprising responsive to determining that the first address does match the second address and that the data is not corrupt, providing the read command and the read address to the processing device ([0075] When a read request is received from the processor 3300, it is first determined whether there is data which matches to the address read-requested in the processor write buffer 3215. When there is data which matches to the read-requested address, the corresponding data stored in the processor write buffer 3215 may be transferred to the processor 3300. [0080] When it is determined as that there is no error by reading data from the L2 write buffer 3217 and checking a parity bit, the data read from the L2 write buffer 3217 may be transmitted to the processor 3300.). Herein it is disclosed that when the addresses match by the write and read requests and no errors are detected, the process of reading the data may be continued.
Regarding claim 13, Funaki and Han further discloses the method of claim 8, further comprising responsive to determining that the data is corrupt, providing the write command and the first address to the processing device to be dropped by the processing device (Han [0060] However, when all L1dirty bit values are not `0`, it is determined as that the error is unrecoverable so that the second type error signal is generated since it means that the part corresponding to the data stored in the data memory of the L1 cache is not reflected to the L2 cache and the main memory after it is changed. [0069] The above described fault tolerance operation may be repeated whenever data is requested to the L1 cache from the processor and a read request is made to the L2 cache or the main memory depending on an error type to recover the error. When the error is unrecoverable, it may report or notify the error to the outside to recover by a complicated way or by a system reset. Any way of responding to errors to the outside of the cache memory is not limited by the present invention. [0080] On the other hand, when it is determined as that there is an error by checking a parity bit of the data store in the L2 write buffer 3217, an error signal may be transmitted to the fault tolerance unit 3230. Funaki [0152] In this case, the gating circuit 26 stops accessing the memory chip 3, when the externally supplied read address coincides with the write address stored in the register RGA1.). Herein it is disclosed by Han that when error in the data is detected, the data may not be propagated to main memory. It would be obvious to one of ordinary skill in the art that this may take on the form of dropping the command to not propagate the data as would be performed by Funaki as Han indicates several ways of handling the data may be performed to address the error detection. Furthermore, the capability of Funaki as disclosed, while only indicating handling dropping of read commands, would be obvious to one of 
Regarding claim 14, Han further discloses the method of claim 8, further comprising determining whether the data corresponding to the write command is corrupt utilizing an error correction circuitry ([0043-0050]). Herein error checking units and a fault tolerance unit are disclosed for managing error detection and correction.
Regarding claim 17, Tsukishiro discloses, in the italicized portions, a system, comprising: a memory device; a processing device coupled to the memory device and configured to control cache memory for the memory device; an interface coupled to the processing device ([0034]) and configured to: receive a write command addressed to a first address and a first read command and a second read command addressed to a second address ([0036]); receive data corresponding to the write command; responsive to determining that the first address matches the second address ([0099]) and that the data is not corrupt: drop the first read command, the second read command, and the second address; and provide the data to a host ([0099]); and responsive to determining that the first address does not match the second address or that the data is corrupt, provide the first read command, the second read command, and the second address to the processing device for processing. Herein Tsukishiro discloses matching write and read request addresses and supplying data as appropriate. The Examiner notes it would be obvious to one of ordinary skill in the art to handle multiple read commands to the same address and service them both respectively with the corresponding data. Regarding dropping the read command and in the case of not matching the address and providing the command to the processing device, Funaki discloses in Paragraphs [0041] and [0113-0114] and [0151-0152] that read access to main memory may be stopped from occurring and otherwise performed when data is not found by a coinciding address performed by a write operation. Tsukishiro and Funaki do not explicitly disclose determining whether write data is corrupt; however, regarding this limitation, Han discloses in Paragraphs [0080] and [0056] that data to service a read request .

Claims 9-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukishiro in view of Funaki and further in view of Han and still further in view of Tune et al. (US 2014/0372696).

Regarding claim 9, Tsukishiro, Funaki, and Han do not explicitly disclose the method of claim 8, further comprising identifying a write identification (ID) of the write command addressed to the first address and a read ID of the read command addressed to the second address responsive to determining that the first address matches the second address. Regarding this limitation, Tune discloses in Paragraphs [0015] and [0020] “[0015] The way identifier for each pending write request in the update queue may be determined in response to a read request for the same target address as the write request. For each write request there may be a corresponding read request which reads the entries within the set corresponding to the target address so that it can be determined which of the ways in that set stores the required data. The way determined in response to the read request is stored to the update queue for the corresponding write request. [0020] Read-after-write hazards (a hazard detected between an earlier write request and a later read request) can also be addressed by forwarding a value in the update queue for the pending write request (e.g. the way identifier or the updated data value) as the result of the subsequent read request, so that it is not necessary to actually carry out the later read request.” 
Regarding claim 10, Tsukishiro and Tune further disclose the method of claim 9, further comprising storing the data in a read buffer and associating the data in the read buffer with the read ID (Tsukishiro [0099] and Tune [0015]). As indicated previously, Tsukishiro discloses placing data in the read buffer for service to the requestor and Tune discloses using identifiers for associating data with corresponding requests.
Regarding claim 18, Tsukishiro and Han further disclose, in the italicized portions, the system of claim 17, wherein the interface is further configured to: store a first determination that the data is not corrupt in an error correction circuitry (Han [0080]) utilizing a write ID of the write command; store a second determination that the first address matches the second address in the error correction circuitry (Tsukishiro [0099]) utilizing the write ID; and refrain from releasing the write ID until the data has been stored to the read buffer utilizing a first read ID and a second read ID corresponding to the first read command and the second read command, respectively (Tsukishiro [0099] For example, if the data is written into the write buffer 22a, the data in the write buffer 22a is inconsistent with the data in the read buffer 23, that is, the data coherency may not be ensured. When subsequently a read access to the similar address is made, the data in the write buffer 22a needs to be stored in the cache memory 21 and then be transferred from the cache memory 21 to the read buffer 23 as illustrated in FIG. 9B. On the other hand, the control circuit 26 of the cache device 12 according to the present embodiment stores data output from the CPU 11 in response to a write access (W) into the write buffer 22a (WB0) and at the similar time stores the data into the read buffer 23 (RB) as illustrated in FIG. 9A. By this operation, the coherency between the data in the write buffer 22a and the data in the read buffer 23 can be ensured and therefore the data at the similar address can be output from the read buffer 23 to the CPU 11 at the next read access (R).). Herein it is disclosed by Han that circuitry may be used for detecting data errors pertaining to read and write requests. Additionally, Tsukishiro discloses maintaining coherency between the write and read buffers and therefore the data between the buffers may be determined to be the same before any additional changes are made to the buffers. Tsukishiro, Funaki and Han do not explicitly disclose using write and read IDs associated with the Paragraphs [0015] and [0020] that an identifier may be associated with each write request and read request. In this manner, requests targeting the same address may be identified corresponding to a request that is queued. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the requests in order to identify the particular read request that is not necessary to be performed due to the availability of the data from the write buffer.
Regarding claim 19, Tsukishiro and Tune further disclose the system of claim 18, wherein the interface is further configured to refrain from releasing the write ID until the data has been stored to the read buffer responsive to the second determination regardless of whether the write command has been provided to the processing device or not (Tsukishiro [0099] and Tune [0015]). Herein Tsukishiro disclose maintaining data coherency between the write and read buffers and this is performed before further operations are to occur in the process. Therefore, it is rendered obvious to one of ordinary skill in the art to hold the write command until at least the data is confirmed to be coherent.
Regarding claim 20, Funaki, Han and Tune further discloses the system of claim 17, wherein the interface is further configured to: store a determination that the data is corrupt in an error correction circuitry utilizing a write ID of the write command; and release the write ID responsive to providing the write command to the processing device regardless of whether the first address matches the second address (Han [0060] and [0069] and Tune [0015]). Herein Han discloses determining whether the data contains errors and Tune discloses associating requests with respective IDs. Furthermore, Funaki discloses stopping requests that access main memory when it is determined to be unnecessary. It would be obvious to one of ordinary skill in the art that when the data is determined to be corrupt, it would not be written to main memory and therefore the write command would be stopped.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukishiro in view of Funaki and further in view of Han and still further in view of Sela et al. (US 2014/0143476).

Regarding claim 15, Tsukishiro, Funaki and Han do not explicitly disclose the method of claim 14, further comprising: receiving a different write command having a different write ID than a write ID corresponding to the write command; determining that a write command was received prior to the different write command; and storing the determination of whether the first address matches the second address in the error correction circuitry utilizing the different write ID. Regarding the different write command having a different write ID and determining the order of receiving the command, Sela discloses in Paragraphs [0026] and [0038-0039] “[0026] In order to track a write transaction, the host 100 provides, and the storage device 102 detects, a transaction ID with each write command. Thus, when the storage device receives a write command (at 402), it looks at the write command to determine the transaction ID that it needs to associate with the data in the write command (at 404). If the storage device has not received all of the write commands carrying data associated with that particular transaction ID (at 406), then, if the storage device does not detect that the transaction has been terminated (at 408), the data in the received write command is written to the storage device 102 without accepting the write command (at 412). If the storage device determines that the received write command is the last one for the transaction ID such that all the data associated with the transaction ID has been received (at 406), then the data in that last write command is also written to the storage device and the controller of the storage device accepts the write command and the prior write commands that were part of the same transaction (at 410). [0038] In situations where a read command is received directed to an LBA that is part of an open transaction, the controller 106 may be configured to only return data from the location in main memory 120 identified in the main logical-to-physical mapping table 136 even though updated data exists for that LBA from the in-process write transaction. Alternatively, the controller and storage device may be configured to return the most up-to-date data (i.e. the data associated with the LBA that is part of the incomplete transaction and is stored in temporary storage such as the cache 118) rather than the data at the location recorded at the main logical-to-physical mapping table 136. [0039] The method and system tracks a separate transaction ID for each write transaction to verify that all the write commands associated with that write transaction have been safely received before programming the main mapping table with the physical locations of data received in each of the individual write commands for the transaction, or before transferring data from the write commands from a temporary storage location to a final storage location in the memory.” Herein it is disclosed by Sela that each write command may have an identifier to an address and that only the latest data may be desire thereby using the IDs to determine when data written to an address is finished. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine when multiple write commands were received in order to avoid data loss by keeping the most recent set of data (Sela [0038]). Furthermore regarding the matching of addresses, this performed by Tsukishiro as previously cited and in view of Sela would be capable of comparing the different write ID of the first address to the second address as previously established. Tsukishiro, Funaki, Han and Sela are analogous art because they are from the same field of endeavor of managing memory access.
Regarding claim 16, Sela further discloses the method of claim 15, further comprising: determining whether the write command was received prior to the different write command; providing the different data to the host utilizing the read ID responsive to determining that the different write command was received after the write command; and wherein providing the data to the host further comprises providing the data to the host responsive to determining that the different write command was received prior to the write command ([0038] In situations where a read command is received directed to an LBA that is part of an open transaction, the controller 106 may be configured to only return data from the location in main memory 120 identified in the main logical-to-physical mapping table 136 even though updated data exists for that LBA from the in-process write transaction. Alternatively, the controller and storage device may be configured to return the most up-to-date data (i.e. the data associated with the LBA that is part of the incomplete transaction and is stored in temporary storage such as the cache 118) rather than the data at the location recorded at the main logical-to-physical mapping table 136.). Herein Sela discloses tracking write 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183